Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Pub No.: US 2020/0052991 A1 (herein “Kodaypak”) represents the closest prior art, however Kodaypak fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "receive one or more behavioral attributes and one or more contextual attributes associated with one or more devices (232) in a communication network (106), wherein the one or more contextual attributes indicate an intent of operation of the one or more devices (232); determine one or more clusters (234) associated with each device from the one or more devices (232) based on the one or more behavioral attributes and the one or more contextual attributes; determine, dynamically, one or more network slices, from a set of network slices associated with the one or more clusters (234), wherein the one or more network slices are determined based on a mapping of the one or more network slices with the one or more contextual attributes; determine, dynamically, one or more analytics models associated with the one or more clusters (234), wherein the one or more analytics models are determined based on the one or more contextual attributes and the one or more behavioral attributes; and assign dynamic operation of the one or more clusters (234) based on the one or more contextual attributes, the one or more network slices and the one or more analytics models, thereby assigning the dynamic operation of the devices in the communication network (106)" within context of the claim as a whole.
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647